Citation Nr: 1636539	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-32 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as psoriasis, dermatitis, and eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from July 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Because a November 2004 rating decision had previously denied service connection for psoriasis, also claimed as dermatitis and eczema, the issue has been reclassified as stated on the title page.  

A March 2014 Board decision denied service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD); a bilateral hip disability; bilateral heel spurs; and a back disability but remanded the claim for service connection for a skin disorder, claimed as psoriasis, dermatitis, and eczema.  

A September 2014 rating decision denied service connection for diabetes mellitus.  Although notified of that denial by letter of September 6, 2014, the Veteran has not appealed that decision.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDING OF FACT

The Veteran does not have a skin condition, claimed as psoriasis, dermatitis, and eczema, that was incurred in or as a result of service.  



CONCLUSION OF LAW

The criteria for service connection for a skin disorder, claimed as psoriasis, dermatitis, and eczema have not been met.  38 U.S.C.A. §§ 1110, 5103A 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in August 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records identified by the Veteran are on file.  The Veteran has also submitted lay statements and a statement by a fellow service comrade.  The Veteran was afforded a VA examination as to this claim for service connection in October 2012.  The 2014 Board remand noted that the examiner found that the Veteran did not have and had never had a skin condition but that the Veteran's VA treatment records contained a diagnosis of psoriasis.  Thus, the Board found that the VA examination was not adequate and the case was remanded for further examination and a medical opinion.  That examination was conducted in May 2014 and a medical opinion was obtained.  Unfortunately, that opinion weighs against the claim.  

The adequacy of the 2014 examination and medical opinion has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The 2014 VA examination report is accepted as adequate because it provides evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2015).   

Moreover, the Veteran declined to testify in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

De Novo Adjudication

As was noted in the March 2014 Board decision prior to the RO's March 2008 decision which is appealed in this case, the Veteran's claim for service connection for psoriasis, also claimed as dermatitis and eczema, was most recently denied in November 2004.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claims was received by VA prior to the expiration of the appeal period of each of the decisions.  Therefore, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103.  However, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  In September 2012, the Veteran's Madigan Army Medical Center treatment records from 1971 were associated with his claims file.  Therefore, the Board found in the 2014 decision that new and material evidence was not required, and the Board would conduct a de novo review of the Veteran's claim.  38 C.F.R. § 3.156(c). 

Background

The Veteran's service personnel records confirm that the Veteran served as a security guard in Europe, including Greece, from 1971 to 1973.  

In August 1971 the Veteran was hospitalized at the Madigan General Hospital in Tacoma, Washington, for five days due to cellulitis, with boils, on his lower leg and right heel, which required incision and drainage, as well as antibiotics.  At hospital discharge there was no change in his profile.  The discharge diagnoses were (1) a blister of the right ankle, (2) an abscess of the right ankle secondary to diagnosis #1, and (3) cellulitis of the right foot due to Staphylococcus aureus, secondary to diagnoses #s 1 and 2.  

In March 1974, at Ft. Riley, Kansas, the Veteran was treated for an ingrown toenail.  

The Veteran's June 1974 examination for service separation found that his skin was normal.  

In 1978 the Veteran received VA education benefits.  

The Veteran filed his original claim for service connection for psoriasis in March 2003, reporting that it initially manifested in 1974 when he was stationed at Ft. Riley, Kansas, and which had required medication ever since then.  

An undated statement from a service comrade, J. P. B., reflects that he had seen a corpsman give the Veteran tubes of cream for psoriasis which had been visible and embarrassing to the Veteran.  

In VA Form 21-4138, Statement in Support of Claim in April 2003 the Veteran reported "psoriasis Fort Riley - 1974."  In VA Form 21-4138 in April 2004 he reported applying medication daily for psoriasis.  During service he had reported his psoriasis to a corpsman who had given him an ointment to apply.  

VA treatment records reflect that the Veteran was diagnosed with psoriasis in March 2004, shortly after starting treatment with the VA.  He was given "Betamethasone" cream for his skin. 

An October 2004 VAOPT record reflects that the Veteran related a history of having had psoriasis since 1973.  It was reported that it was well controlled with cream.  A January 2005 record notes that the Veteran had small patches of a scaly rash on his knees and elbows at that time.  The assessment was psoriasis, well controlled with cream.  

In a statement filed with his July 2010 substantive appeal, the Veteran stated his skin condition began in service and he was given cream by a medic at that time.  He had been treated for psoriasis while serving with the 238th "Big Red One" in Greece in 1971 or 1974 where he had been seen at a sick bay station.  He had also been treated at an Army hospital in Ft. Riley, Kansas.  In another attachment he reported that he believed that he had been exposed to some sort of chemicals in an "exclusion" area of a building.  This area had been a "clean area" where everyone had to wear oxygen contained suits, except that he could not wear such a suit because he had to keep count of everyone that entered and leaved.  His skin condition began shortly after leaving this unit at which time a service comrade, J. P. B., had seen the Veteran being given a cream for this skin condition which had effected just about his entire body.  

In October 2012 the Veteran was afforded a VA examination.  The examiner found that the Veteran did not have and had never had a skin condition.

On VA examination in October 2012 of the Veteran's feet it was noted that the STRs showed one visit for cellulitis and abscess which was treated and resolved.  The Veteran reported that this was different from his claim for service connection for residuals of inservice injuries to his heels.  It was reported that the Veteran had never had a skin condition.  The VA examiner opined that the Veteran had no current skin condition related to cellulitis of the foot during service.  

VA treatment records from 2011 to 2013 reflect that in 2011 the Veteran was given medication for what appeared to be a psoriatic rash.  

On VA dermatology examination in May 2014, pursuant to the Board's March 2014 remand, the Veteran's claim file was reviewed.  It was reported that the Veteran had had folliculitis.  The Veteran reported having had psoriasis of the elbows and scalp.  He related having had photo-therapy 5 to 10 years ago and that the rash had resolved and had not recurred.  He reported that the onset had been in about 1973.  He had been seen by medics during service and had been given a topical ointment but there had been no relief.  The examiner stated that no psoriatic rash or residuals thereof were found on the current examination.  The examiner did state that the Veteran had dermatitis which affected a total body area of less than 5 percent but no exposed area.  

The examiner stated that the STRs were negative for a dermatological condition other than cellulitis.  There was a 2011 diagnostic code referenced in VA treatment records for "other psoriasis" but no complaints or symptoms were appreciated since 2011.  

The examiner stated that it was less likely as not, less than 50 percent probability, that psoriasis was incurred in or caused by any inservice event or illness.  The rationale was that there was no record of psoriasis or a rash in the STRs.  There was a diagnosis of "other psoriasis" remotely in 2011 but no details could be found.  The examiner stated that the Veteran did not now have psoriasis; although he did have focal lower leg cellulitis during service which was unrelated to psoriasis and which was not claimed as being service-related.  Based on all available data, the examiner stated that there was no psoriasis or similar rash that was thought to be due to military service.  Also, because there was no pre-existing condition, there was no inservice aggravation of any skin condition that was now found.  

Laws and Regulations

Establishing entitlement to service connection generally requires having probative (meaning competent and credible) evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions for chronic diseases under 38 C.F.R. § 3.309(a) but psoriasis is not such a listed chronic disease.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay evidence, when credible, is competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service, subject to the limitation that the claimed disability is a 'chronic' disease as defined at 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Lay persons are not competent to opine as to medical etiology or render medical opinions when medical expertise is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, it must be determined whether it is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Although during service the Veteran had an acute and transitory episode of a blister and abscess, with cellulitis this resolved without residuals and the STRs do not otherwise confirm that the Veteran had a chronic skin disorder during service.  However, the Veteran also claims that service connection is warranted based on continuity of symptomatology of a skin disorder.  The Board notes that the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes only certain listed chronic diseases, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).   

None of the medical records reflecting diagnoses of current skin disability suggest that there exists a medical nexus between any current skin disorder and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  Rather, although none of the skin disorders indicated by the records are chronic diseases listed at 38 C.F.R. § 3.309(a), the Veteran essentially relies on his reports of continuity of symptomatology to establish the requisite nexus between any current skin disorder and his military service.  However, the STRs show only that he was seen for an acute episode of cellulitis which ultimately resolved.  Although he reports having been treated at Ft. Riley, records of treatment show only that he was seen for an ingrown toenail.  While he and a service comrade insist that they recall his having been given an ointment during service for what was then described as psoriasis, this lay evidence attests to events decades earlier.  Even more speculative is the Veteran's recitation of events during service when he was a guard at a "clean room" as the cause of a chronic skin disorder.  He has otherwise provided nothing which would suggest he was exposed to some unidentified chemical or substance as a causative factor in developing a chronic skin disorder and he lacks the education, training, and experience to render a competent medical opinion to the contrary.  

Moreover, when the question of etiology between a current skin disorder and service was presented to a VA physician, that physician answered in the negative and supported his opinion with a logical rationale.  This opinion took into account the Veteran's relevant history and included a physical examination.  As such, this opinion is afforded high probative value.  

The Board has considered the assertions of the Veteran and his service comrade; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim turns on the medical matter of whether there exists a relationship between a current skin disorder for which service connection is sought, and service (a medical nexus), a matter only within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his service comrade are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value. 

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  See generally Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  In this regard, the mere clinical notation by a treating VA clinician in 2004 of the Veteran's having had psoriasis since 1973 is clearly not a medical opinion but, rather, a mere recordation of a history related by the Veteran.  As no further medical comment or opinion was rendered by that treating VA clinician this history is no better than the clinical history standing alone related by the Veteran.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for at least two decades after service.  Indeed, he underwent numerous physical examinations and evaluations in the postservice years and particularly following a postservice work-related injury and these records contain numerous entries as to his clinical history but make no reference to his having a chronic skin disorder.  This long period without problems weighs against the claim and against the credibility of the Veteran's assertions of continuity of symptomatology. 

Accordingly, for the above reasons and bases the Board concludes that the preponderance of the evidence is against that claim and, as such, the application of the doctrine of resolving reasonable doubt in favor of the Veteran is not applicable, i.e., because the preponderance of the evidence is against the claim there is no reasonable doubt.  


ORDER

Service connection for a skin disorder, claimed as psoriasis, dermatitis, and eczema is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


